Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-48 have been examined and rejected. This Office action is responsive to the argument filed on 03/25/2021, which has been entered in the above identified application.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-15, 18-22, 24-25, 27-32, 34-35, 27-42, 44-45, and 47-48 are rejected under AIA  35 U.S.C §103 as being unpatentable over Weising et al. (US 20110216060 A1, hereinafter Weising) in view of Figelman et al. (US 8639680 A1, hereinafter Figelman).

claims 1, 7 and 13, Weising teaches a method (paragraph [0003], the present invention relates to methods, devices, and computer programs for controlling a view of a virtual scene with a portable device) comprising: 
at an electronic device having a display on one side of the device and one or more image sensors on the opposite side of the device (Fig. 2, Fig. 4, paragraph [0050], FIG. 4. While holding portable 302 in one hand, players peer through screen 304 and reach into the play area that is being generated for them to touch 3D game objects and environments; two cameras in the back of a single device are used to determine the location of objects into the 3D space; the two cameras are image sensors, the portable phone 302 is the device, with the mobile screen is on the same side of the user, and cameras are the back side of the user): 
capturing image data using the one or more image sensors (Fig. 2, paragraph [0046], After synchronizing device 104 with respect to reference points 106, the portable device will start displaying a view of the virtual reality 108. The view in the display is created by simulating that a camera in the back of the portable device moves within the 3D space around reference point 106 ; the chess board is the captured image data); 
displaying on the display a portion of the captured image data on the display (Fig. 3, paragraph [0049], FIG. 3 illustrates an augmented reality chess game with virtual board and blended player's hand; the chess board is the portion of the captured image data displayed on mobile screen); 
displaying on the display a first graphical object over the displayed portion of the captured image data (Fig. 3, paragraph [0049], With a calibrated multi-camera technique it is possible to determine the position of a hand or an arm to enable players to " reach" into an augmented reality scene and interact with game objects (chess pieces); the chess pieces are displayed graphical objects); 
detecting a user gesture using the one or more image sensors (Fig. 3, paragraph [0049], With a calibrated multi-camera technique it is possible to determine the position of a hand or an arm to enable players to " reach" into an augmented reality scene and interact with game objects (chess pieces); player reach into the augmented reality scene is the detected user gesture);
updating a position of the graphical object based on the user gesture or replacing the display of the first graphical object with a second graphical object (paragraph [0050], For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving, smashing, squeezing, hitting, throwing, fighting, opening, closing, turning on or off, pushing a button, firing, eating, etc; a chess piece being pushed or moved is to update the position of the chess piece); and
maintaining the display of the first graphical object (paragraph [0050], hand 306 of a player not interacting with a chess piece, then the chess does not move).
Weising does not teach:
in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action; and 
in accordance with a determination that the detected user gesture does not meet a set of criteria, not execute a system action.  
Figelman teaches:
in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen); and 
in accordance with a determination that the detected user gesture does not meet a set of criteria, not execute a system action (paragraph 0046], In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. Otherwise, the flow goes back to step 400).  
Since Weising teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action, and in accordance with a determination that the detected user gesture does not meet a set of criteria, not execute a system action, as taught by Figelman, as the prior arts are from the same application field of user gesture behind a mobile phone to operate the phone displayed object, and Figelman further teaches judging whether a user gesture is predefined. By incorporating Figelman into Weising would improve the integrity of Weising’s system which allows to determine if the images captured in step 400 match one of the predefined gestures (Weising, paragraph [0046]).
claims 19, 29 and 39, Weising teaches a method (paragraph [0003], the present invention relates to methods, devices, and computer programs for controlling a view of a virtual scene with a portable device) comprising: 
at an electronic device having a display on one side of the device and one or more image sensors on the opposite side of the device (Fig. 2, Fig. 4, paragraph [0050], FIG. 4. While holding portable 302 in one hand, players peer through screen 304 and reach into the play area that is being generated for them to touch 3D game objects and environments; two cameras in the back of a single device are used to determine the location of objects into the 3D space; the two cameras are image sensors, the portable phone 302 is the device, with the mobile screen is on the same side of the user, and cameras are the back side of the user):
capturing image data of a scene using the one or more image sensors (Fig. 2, paragraph [0046], After synchronizing device 104 with respect to reference points 106, the portable device will start displaying a view of the virtual reality 108. The view in the display is created by simulating that a camera in the back of the portable device moves within the 3D space around reference point 106 ; the chess board is the captured image data); 
displaying on the display a portion of the captured image data on the display (Fig. 3, paragraph [0049], FIG. 3 illustrates an augmented reality chess game with virtual board and blended player's hand; the chess board is the portion of the captured image data displayed on mobile screen);
displaying on the display a first graphical object over the displayed portion of the captured image data at a first position, the first graphical object representing a virtual (Fig. 3, paragraph [0049], With a calibrated multi-camera technique it is possible to determine the position of a hand or an arm to enable players to " reach" into an augmented reality scene and interact with game objects (chess pieces); the chess pieces are displayed graphical objects);
detecting a user gesture from the captured image data (Fig. 3, paragraph [0049], With a calibrated multi-camera technique it is possible to determine the position of a hand or an arm to enable players to " reach" into an augmented reality scene and interact with game objects (chess pieces); player reach into the augmented reality scene is the detected user gesture); 
updating a status of the virtual object; and updating the position of the graphical object based on the user gesture or replacing the display of the first graphical object with a second graphical object, wherein the second graphical object is associated with the updated status of the virtual object (paragraph [0050], For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving, smashing, squeezing, hitting, throwing, fighting, opening, closing, turning on or off, pushing a button, firing, eating, etc; a chess piece being pushed or moved is to update the position of the chess piece).
Weising does not teach:
in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action.
Figelman teaches:
in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).
Since Weising teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action, and Figelman further teaches judging whether a user gesture is predefined. By incorporating Figelman into Weising would improve the integrity of Weising’s system which allows to determine if the images captured in step 400 match one of the predefined gestures (Weising, paragraph [0046]).


As to dependent claims 2, 8 and 14, the rejection of claim 1 is incorporated. Weising teaches the method of claim 1 further comprising: identifying a feature in image data captured from the one or more image sensors (paragraph [0091], This new reference point can be referred to as a virtual reference point, and does not have to be located within the actual physical space where the player is. For example, in the scene illustrated in FIG. 17, the player could use a "move forward" command to move the camera backstage. Once the player "is" backstage, the player can start moving the portable device around to explore the view backstage; the “backstage” is the identified feature).  


As to dependent claims 3, 9 and 15, the rejection of claim 2 is incorporated. Weising does not teach the method of claim 2, wherein the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display.  
Figelman teaches:
the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display (paragraph [0039], The user starts moving the hand, either by moving it up, down, left, right, or inward or outward (relative to the computing device) or by gesturing (or both); The user moves the hand behind the device in a way that causes the digital representation of the hand on the display to collide with the virtual object; the virtual object is the graphical object displayed).
Since Weising teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display, as taught by Figelman, as the prior arts are from the same application field of user gesture behind a mobile phone to operate the phone displayed object, and Figelman further teaches judging whether a user to determine if the images captured in step 400 match one of the predefined gestures (Weising, paragraph [0046]).


As to dependent claims 6, 12 and 18, the rejection of claim 1 is incorporated. Figelman further teaches the method of claim 1, wherein the set of criteria includes a criterion based on whether the user gesture matches a first predefined gesture (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).

As to dependent claims 20, 30, and 40, the rejection of claim 19 is incorporated. Weising teaches the method of claim 19 further comprising: selecting a reference point in the scene (paragraph [0011], a signal is received and the portable device is synchronized to make the location of the portable device a reference point in a three-dimensional (3D) space. A virtual scene, which includes virtual reality elements, is generated in the 3D space around the reference point).

  
claims 21, 31, and 41, the rejection of claim 20 is incorporated. Weising teaches method of claim 20, wherein the selection of the reference point in the scene is based on the portion of the scene that corresponds to first position in the displayed portion of the captured image data (paragraph [0011], a virtual scene, which includes virtual reality elements, is generated in the 3D space around the reference point; paragraph [0046], the view in the display is created by simulating that a camera in the back of the portable device moves within the 3D space around reference point 106).


As to dependent claims 22, 32, and 42, the rejection of claim 20 is incorporated. Weising teaches method of claim 20, wherein selecting the reference point in the scene includes identifying a feature in the captured image data near the first position and assigning the reference point to the portion of the scene corresponding to the feature (paragraph [0091], This new reference point can be referred to as a virtual reference point, and does not have to be located within the actual physical space where the player is. For example, in the scene illustrated in FIG. 17, the player could use a "move forward" command to move the camera backstage. Once the player "is" backstage, the player can start moving the portable device around to explore the view backstage; the “backstage” is the identified feature).  


As to dependent claims 24, 34, and 44, the rejection of claim 19 is incorporated. Figelman further teaches the method of claim 19, wherein the set of criteria includes a (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).


As to dependent claims 25, 35, and 45, the rejection of claim 19 is incorporated. Figelman further teaches the method of claim 19, wherein the set of criteria includes a criterion based on whether the type of gesture detected is associated with a type of the virtual object (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).


As to dependent claims 27, 37, and 47, the rejection of claim 19 is incorporated. Weising teaches method of claim 19, wherein the updated status indicates that the virtual object has been captured (paragraph [0050], For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving, smashing, squeezing, hitting, throwing, fighting, opening, closing, turning on or off, pushing a button, firing, eating, etc; a chess piece being pushed or moved is to update the position of the chess piece).


As to dependent claims 28, 38, and 48, the rejection of claim 19 is incorporated. Weising teaches method of claim 19, wherein the updated status indicates that the virtual object is still free to move (paragraph [0050], For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving, smashing, squeezing, hitting, throwing, fighting, opening, closing, turning on or off, pushing a button, firing, eating, etc; a chess piece being pushed or moved is to update the position of the chess piece; the chess piece is moved to a new position, then the chess piece is still free to move).


Claims 4-5, 10-11, 16-17, 23, 33, and 43 are rejected under AIA  35 U.S.C §103 as being unpatentable over Weising et al. (US 20110216060 A1, hereinafter Weising) in view of Figelman et al. (US 8639680 A1, hereinafter Figelman) and in view of Hou et al. (US 20130257736 A1, hereinafter Hou).

claims 4, 10 and 16, the rejection of claim 2 is incorporated. Weising/Figelman does not teach the method of claim 2, wherein the set of criteria includes a criterion based on a distance of the gesture to the feature.  
	Hou teaches:
the set of criteria includes a criterion based on a distance of the gesture to the feature (Fig. 7A, paragraph [0045], when the gesture determining unit 240 detects the continuous increase of a y coordinate of the position of the object 50 and the increase reaches a threshold value, the gesture determining unit 240 determines that the object 50 is moving in a direction away from the screen 112; object 50 is user hand; the distance threshold is the criteria).  
Since Weising/Figelman teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on a distance of the gesture to the feature, as taught by Hou, as the prior arts are from the same application field of user gesture operating a screen displayed object, and Hou further teaches using the distance to screen as gesture criteria. By incorporating Hou into Weising/Figelman would improve the integrity of Weising/Figelman’s system which allows determines that the object 50 is moving in a direction towards the screen (Hou, paragraph [0045]).


As to dependent claims 5, 11 and 17, the rejection of claim 2 is incorporated. Weising/Figelman does not teach the method of claim 2 further comprising: 

in accordance with a determination that a distance from the electronic device to the feature has decreased, increasing the displayed size of the first graphical object.  
	Hou teaches:
in accordance with a determination that a distance from the electronic device to the feature has increased, reducing the displayed size of the first graphical object; and  3 sf-4077089Application No.: Not Yet AssignedDocket No.: 77568-20005.00 in accordance with a determination that a distance from the electronic device to the feature has decreased, increasing the displayed size of the first graphical object (paragraph [0045], For instance, the text or figure on the screen 112 is reduced in size when the object 50 moves close to the screen 112; and the text or figure on the screen 112 is enlarged when the object 50 moves away from the screen 112; the figure on the screen is the first graphical object).  
Since Weising/Figelman teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that a distance from the electronic device to the feature has increased, reducing the displayed size of the first graphical object; and  3 sf-4077089Application No.: Not Yet AssignedDocket No.: 77568-20005.00 in accordance with a determination that a distance from the electronic device to the feature has decreased, increasing the displayed size of the first graphical object, as taught by Hou, as the prior arts are from the same application field of user gesture operating a screen displayed object, and Hou further teaches using the distance to screen as gesture criteria. By incorporating Hou into Weising/Figelman would determines that the object 50 is moving in a direction towards the screen (Hou, paragraph [0045]).


As to dependent claims 23, 33, and 43, the rejection of claim 19 is incorporated. Weising teaches the method of claim 19, with a reference point in the scene (paragraph [0091], This new reference point can be referred to as a virtual reference point, and does not have to be located within the actual physical space where the player is. For example, in the scene illustrated in FIG. 17, the player could use a "move forward" command to move the camera backstage).  
	Weising/Figelman does not teach the set of criteria includes a criterion based on the distance of the gesture to the screen.
	Hou teaches:
the set of criteria includes a criterion based on the distance of the gesture to the screen (Fig. 7A, paragraph [0045], when the gesture determining unit 240 detects the continuous increase of a y coordinate of the position of the object 50 and the increase reaches a threshold value, the gesture determining unit 240 determines that the object 50 is moving in a direction away from the screen 112; object 50 is user hand; the distance threshold is the criteria).  
Since Weising/Figelman teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on the distance of the gesture to determines that the object 50 is moving in a direction towards the screen (Hou, paragraph [0045]).


Claims 26, 36, and 46 are rejected under AIA  35 U.S.C §103 as being unpatentable over Weising et al. (US 20110216060 A1, hereinafter Weising) in view of Figelman et al. (US 8639680 A1, hereinafter Figelman) and in view of NISHIO et al. (US 20130169573 A1, hereinafter NISHIO).

As to dependent claims 26, 36, and 46, the rejection of claim 19 is incorporated. Weising/Figelman does not teach the method of claim 19, wherein the set of criteria includes a criterion based on whether the gesture was detected within a threshold amount of time.  
	NISHIO teaches:
the set of criteria includes a criterion based on whether the gesture was detected within a threshold amount of time (paragraph [0093], When it is determined that the waiting time is not equal to or longer than the threshold time at Step S14 (No at Step S14), that is, that the waiting time is shorter than the threshold time, the controller 10 proceeds to Step S12, and determines again whether a gesture has been detected.).  
determine whether the waiting time being an elapsed time since the latest operation is completed (NISHIO, paragraph [0092]).


Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
As to independent claim 1, Applicant argues that combination of Weising in view of Figelman does not teach “in accordance with a determination that the detected user gesture meets a set of criteria, updating a position of the graphical object based on the user gesture or replacing the display of the first graphical object with a second graphical object”. Contrary as argued by the applicant, Weising teaches an electronic device 302  with a display 304 on one side of the device and one or more image sensors on the opposite side of the device to capture user gesture 306 at the back of the electronic device 302 (Weising, Fig. 3, Fig. 4, paragraph [0049], paragraph [0050]). As taught by based on the user gesture or replacing the display of the first graphical object with a second graphical object”. Applicant argues that Weising failed to teach “updating a position of the first virtual object to move away from the user gesture”, which is different as the cited element in claim 1. “updating a position of the first virtual object to move away from the user gesture” has different claim meaning as the claim 1 cited element “updating a position of the graphical object based on the user gesture”. Thus applicant’s argument is invalid. 
As the combination prior art, Figelman makes up what is not taught by Weising, that is, in accordance with a determination that the detected user gesture meets a set of criteria, execute a system action (paragraph [0045]-[0046]). Same as Weising, Figelman is also in the application field of field of user gesture behind a mobile phone to operate the phone displayed object, with a predefine gesture operation as the critieria. Figelman reasonably combines with Weising to teach the element “in accordance with a determination that the detected user gesture meets a set of criteria, updating a position of the graphical object based on the user gesture or replacing the display of the first graphical object with a second graphical object”.

As to independent claims 7, 13, and 19, the claim recites similar elements, the response is similar as above described in response to claim 1.

	As a conclusion, Weising in view of Figelman teaches the amended independent claims 1, 7, 13 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143